Citation Nr: 1541225	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-12 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left calf disability.


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction over this case was subsequently transferred to the VA RO in St. Petersburg, Florida.

This case was previously before the Board in October 2014, at which time it was remanded to provide the Veteran with an adequate VA examination.  As will be discussed in the Remand section below, the Board finds that the requested actions were not substantially completed, and the issue must be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has chronic left calf pain that is related to service.  The Veteran's claim was remanded by the Board in October 2014 in order to provide the Veteran with an adequate VA examination to address the etiology of the Veteran's left calf pain.  The Board was particularly concerned with indication in the Veteran's medical records that he may have an AV malformation in his left calf, and that the record was unclear as to diagnosis regarding the alleged left calf pain.  Upon remand, the VA examiner was specifically requested to diagnose all current disorders of the Veteran's left calf, and opine whether the disorder(s) were related to service.  In rendering any diagnoses, the examiner was instructed that "[a]ll studies, tests and evaluations deemed necessary by the examiner should be performed."

A February 2015 VA examination report included a review of the claims file and recounted the details of the in-person physical examination. The examiner opined as follows: 

No skin discoloration, soft tissue hypertrophy, or musculoskeletal disfigurements consistent with Klippel-Trenaunay syndrome, Serville-Martinell syndrome, or F.P. Weber syndrome. The history of abrupt onset of left calf pain is not clinically consistent with peripheral AV malformation/fistula (which is almost always congenital) and therefore would have been reasonably expected to become symptomatic earlier in life. 

The notation of "questionable AV malformation" per ultrasound study performed mearly [sic] suggests possible etiology for the veteran's symptoms may, 2008 and is not sufficient for diagnosis.

No objective evidence of a diagnosis or treatment for an AV malformation in neither lower extremity. The veteran has not pursued diagnostic testing to date. Diagnosis has not been established, therefore medical opinion is not indicated. Encouraged the veteran to contact his current primary care physician with regard to followup on recommended testing.

The Board finds that the February 2015 VA examination was inadequate and failed to substantially comply with the Board's October 2014 remand directives.  The VA examiner concluded that there was no diagnosis of an AV malformation based on the lack of diagnostic testing, but failed to perform the testing necessary in order to render a diagnosis.  Indeed, the examiner "encouraged the veteran to contact his current primary care physician with regard to followup on recommended testing."
The point of the remand was obtain a diagnosis if possible, and to perform all necessary testing in order to do so. Such a failure on the examiner's part directly disregards VA's duty to assist a veteran in developing his claim.  Daves v. Nicholson, 21 Vet. App. 46 (2007) ("When the Secretary's duty to provide a medical opinion is triggered, this duty includes the requirement that the Secretary provide reasonable tests and other examinations necessary to render a meaningful medical opinion.").  Under the circumstances, passing the matter of responsibility on to the Veteran to obtain follow-up with the primary care physician is a breach of the duty to assist.  Accordingly, remand is necessary in order to provide the Veteran with the necessary testing to diagnose his left calf pain.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current left calf pain. All studies, tests and evaluations necessary to determine any underlying pathology for the Veteran's left calf pain must be performed.  If there is no underlying pathology for the Veteran's left calf pain, that fact must be clearly documented in the examination report.

If a left calf condition is diagnosed, the examiner should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the condition is related to the calf pain and injuries documented in service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Upon completion of the above, undertake and further development deemed necessary.  If the claim remains denied, issue a supplemental statement of the case and return to the matter to the Board. 
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	
_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




